Upon further consideration the court is of opinion that, if it should be conceded that there was a scintilla of evidence from which the jury may have inferred that claimant was Mooneyham's tenant, still the great weight of the evidence so overwhelmingly supported the plaintiff's contention that said claimant was a subtenant under the defendant in attachment, her husband, that it was error to overrule the motion of plaintiff in attachment for a new trial.
Further, appellee, claimant, contends that she was entitled to the general charge for the reason that the execution in favor of plaintiff was insufficient to make out a prima facie case because there was no proof of the validity of the attachment writ — this on the authority of Weinstein v. Yielding, 167 Ala. 347, 52 So. 591, and cases there cited. But a similar contention was under review in this court very recently and the ruling there was against this contention of appellee. McDonald v. Stephens, post, p. 359, 85 So. 746. Reversed and remanded.
ANDERSON, C. J., and McCLELLAN, SAYRE, and GARDNER, JJ., concur. *Page 334